DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on December 21, 2021 is acknowledged. The traversal is on the ground(s) that “Figures 11-13 show more detail of the figure 10 clamp and figure 15 shows the clamp of figure 10 in use. Accordingly, the embodiments shown in the various drawing figures are not separate inventions but instead are interrelated and have features in common”. The Examiner agrees that Figures 11-13 and 15 are interrelated to Figure 10. However, the species restriction is amongst Figures 1, 6, and 10. Thus, this is not found persuasive. In addition, applicant argues “because of the interrelatedness of the various Figures, the search will cover similar or the same subclasses, and thus the Examiner has not shown that the search and examination of all the claims would cause a serious burden on the Examiner”. However, it appears applicant is arguing the interrelatedness of Figures 10-13 and 15 and have not included Figures 1 and 6. The Examiner respectfully disagrees that there is no search burden because Figures 1, 6, and 10 require employing different search strategies or search queries. The requirement is still deemed proper and is therefore made FINAL.
Applicant has elected Species III: Figure 10, wherein applicant states claim 1-15 are directed to Species III.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2021.
Claims 1-20 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 6, the phrase “the support member the supporting member” should be re-written as --the support member, the support member--. In ll. 9, the phrase “which opposes retractor blade” should be re-written as --which opposes the retractor blade--. In ll. 16-17, the phrase “to support member” should be re-written as --to the support member--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In ll. 3, the phrase “and actuator” should be re-written as --and the actuator--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaux (US 4,852,552) in view of Kohlmann (US 3,749,088).
Regarding claim 1, Chaux discloses a clamping retractor assembly (figure 1) for retracting soft tissue in a surgical incision, the assembly (figure 1) comprising a support member (8+32) having first and second ends (see figure 1 below), a retractor blade (22 or 24) having a blade arm (12), a distal end (see figure 1 below) and a proximal end (44) retained by the support member (8+32) (figure 2), a retaining arm (28) co-operating with the support member (8+32), the support member (8+32) receiving and supporting the co-operating retaining arm (28) (figure 1), the clamping retractor assembly (figure 1) further comprising a runner (see figure 1 below) which supports the retaining arm (28) and includes a locking member (see figure 1 below) which allows locking of the runner (see figure 1 below) at a selected position along the support member (8+32).

    PNG
    media_image1.png
    622
    730
    media_image1.png
    Greyscale

Yet, Chaux lacks wherein the clamping retractor assembly includes a clamping member having a bearing face which opposes the retractor blade and which engages the co-operating retaining arm and allows the clamping member to move over a distance relative to the distal end of the retractor blade between a clamped state in which body tissues are subject to a clamping force induced by co-operation between the retractor blade and the clamping member, thereby retracting a wall of an incision depending upon the retraction force required and an unclamped state in which the assembly does not induce a clamping force, and wherein, a vertical position of the 
However, Kohlmann teaches a clamping member (see figure 3 below) having a bearing face (see figure 3 below), and wherein, a vertical position of the clamping member (see figure 3 below) is selectively adjustable via actuating member (25), along a retaining arm (8) and relative to a support member (3).

    PNG
    media_image2.png
    733
    550
    media_image2.png
    Greyscale


Thus, the modified Chaux’s clamping retractor assembly has a clamping member (see figure 3 of Kohlmann above) having a bearing face (see figure 3 of Kohlmann above) which opposes the retractor blade (22 or 24 of Chaux) and which engages the co-operating retaining arm (8 of Kohlmann) and allows the clamping member to move over a distance relative to the distal end of the retractor blade (22 or 24 of Chaux) between a clamped state in which body tissues are subject to a clamping force induced by co-operation between the retractor blade (22 or 24 of Chaux) and the clamping member (see figure 3 of Kohlmann above), thereby retracting a wall of an incision depending upon the retraction force required and an unclamped state in which the assembly does not induce a clamping force, and wherein, a vertical position of the clamping member (see figure 3 of Kohlmann above) is selectively adjustable via actuating member (see figure 3 of Kohlmann above), along the retaining arm (8 of Kohlmann) and relative to the support member (8+32 of Chaux).

Regarding claim 3, the modified Chaux’s clamping retractor assembly has wherein the clamping member (see figure 3 of Kohlmann above) is capable of advancing to a clamping state and retracting to an unclamped state relative to the retractor blade (22 or 24 of Chaux) responsive to travel of the runner (see figure 1 of Chaux above) along the support member (8+32 of Chaux).
Regarding claim 4, the modified Chaux’s clamping retractor assembly has wherein the runner (see figure 1 of Chaux above) is incrementally adjustable along the length of the support member (8+32 of Chaux) by co-operation between an actuator (16 of Chaux) and formations (teeth on support member, see figure 1 of Chaux above).
Regarding claim 5, the modified Chaux’s clamping retractor assembly has wherein the actuating member (see figure 3 of Kohlmann above) is spring biased (via 104 of Kohlmann) to lock the clamping member (see figure 3 of Kohlmann above) against the retaining arm (8 of Kohlmann).
Regarding claim 6, the modified Chaux’s clamping retractor assembly has wherein the locking member comprises a manually operable locking knob (see figure 1 of Chaux above) which locks the runner (see figure 1 of Chaux above) to the support member (8+32 of Chaux).
Regarding claim 7, the modified Chaux’s clamping retractor assembly has wherein, a locking rod (25 of Kohlmann) in the clamping member (figure 18 of 
Regarding claim 8, the modified Chaux’s clamping retractor assembly has wherein the retractor blade (22 or 24 of Chaux) is releasable (figure 2 of Chaux) from the first end of the support member (8+32 of Chaux).
Regarding claim 9, the modified Chaux’s clamping retractor assembly has wherein, the location of the runner (see figure 1 of Chaux above) along the support member (8+32 of Chaux) is incrementally adjustable by co-operation between the formations (teeth on support member, see figure 1 of Chaux above) and actuator (16 of Chaux).

Claims 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaux and Kohlmann as applied to claims above, and further in view of O’Neal et al. (US 5,512,038), herein referred to as O’Neal.
Regarding claim 10, the modified Chaux’s clamping retractor assembly discloses all the features/elements as claimed but lacks wherein the retractor blade is curved in the direction of the clamping member.
However, O’Neal teaches a retractor blade is curved (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Chaux’s clamping retractor assembly having a retractor blade with wherein retractor blade is curved as taught by O’Neal, since such a modification would reduce tissue damage during retraction (Abstract).

Regarding claim 11, the modified Chaux’s clamping retractor assembly has wherein the retractor blade (the modified Chaux’s retractor blade) is elastically deformable (col. 3, ll. 60-67 of O’Neal).
Regarding claim 12, the modified Chaux’s clamping retractor assembly is capable of having wherein a retraction force is increased or decreased by selective adjustment of the position of the runner (see figure 1 of Chaux above).
	Regarding claim 13, the modified Chaux’s clamping retractor assembly is capable of having wherein a retraction force is increased or decreased by selective adjustment of the position of the clamping member (figure 18 of Kohlmann).
	Regarding claim 14, the modified Chaux’s clamping retractor assembly has wherein the bearing face (see figure 3 of Kohlmann above) provides an opposing force against retraction of soft tissue to maintain the desired retraction force through the retractor blade (the modified Chaux’s retractor blade).
Regarding claim 15, the modified Chaux’s clamping retractor assembly has wherein the retraction assembly is adjustable to allow the clamping member (figure 18 of Kohlmann) to travel in the direction of the support member (8+32 of Chaux) and in a direction parallel to the support member (8+32 of Chaux).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775